NO. 07-08-0391-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B 

NOVEMBER 25, 2008

______________________________


LAURANCE KRIEGEL, APPELLANT

v.

PARMER COUNTY SHERIFF’S OFFICE, ET AL., APPELLEES

_________________________________

FROM THE 287TH DISTRICT COURT OF PARMER COUNTY;

NO.  9724; HON. GORDON H. GREEN, PRESIDING

_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
 
ORDER
 
          On October 31, 2008, we issued an opinion and judgment in this appeal.  On
November 13, 2008, appellant Laurance Kriegel, appearing pro se, filed a document with
this court entitled “Motion for Extension of Time to File Notice of Appeal to the Oct. 31,
2008 Judgment and Memorandum Opinion.”  The motion bears a November 3, 2008,
certificate of service but was received by the court November 13, in an envelope
addressed to the court in Austin, Texas.  Because the motion refers to the court’s opinion
and judgment issued on October 31, we considered it a motion for extension of time to file
a motion for rehearing.  Tex. R. App. P. 49.8. 
          On November 14, the court received and filed a document submitted by Kriegel
entitled “Notice of Appeal.”  Because this document also concerns the court’s October 31
opinion and judgment, and as Kriegel paid the correct filing fee for a motion for rehearing,
we have treated it as a motion for rehearing.  Tex. R. App. P. 49.1 & 5.   
          On November 19, the court received and filed a document submitted by Kriegel
entitled “Motion for Rehearing.”  To this document, he attached a copy of the “Notice of
Appeal” filed November 14 and carried forward its arguments.  We have, accordingly,
treated it as an amended motion for rehearing.
          Concerning the three documents filed by appellant Kriegel and noted above, the
court makes the following orders.
          Kriegel’s motion for extension of time is dismissed as moot.  To the extent this
motion sought other relief within the jurisdiction of this court, such relief is denied. 
          Kriegel’s motion for rehearing is denied.  Tex. R. App. P. 49.3.  To the extent the
documents urging this motion sought other relief within the jurisdiction of this court, such
relief is denied.
          It is so ordered.
Per Curiam